EXHIBIT 10.1
 
AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of October, 2013 to the MANAGEMENT
AGREEMENT made as of the 26th day of April, 2011 (the “Management Agreement”),
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
COMMODITY ADVISORS FUND L.P., a Delaware limited partnership (the “Partnership”)
and KROM RIVER INVESTMENT MANAGEMENT (CAYMAN) LIMITED, an exempted company
incorporated in the Cayman Islands with limited liability (“Krom Cayman”) and
KROM RIVER TRADING AG, a company incorporated in Switzerland (“Krom Switzerland”
and, together with Krom Cayman and each separately, “Krom River” or the
“Advisor”) (all parties together, the “Parties”).  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Partnership currently pays Krom Cayman a monthly fee for
professional management services equal to 1/12 of 2% (2% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor; and
 
WHEREAS, effective as of October 1, 2013, the Parties wish to change the
professional management services fee to 1/12 of 1% (1% per year); and
 
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.
 
NOW, therefore, the Parties agree as follows:
 
1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:
 
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay Krom Cayman (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1% (1% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the adjusted net
assets of the Partnership as of the last business day of each month by 1.0% and
dividing the result thereof by 12).”
 
2. The foregoing amendment shall take effect as of the 1st day of October, 2013.
 
3. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute the same
agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
CERES MANAGED FUTURES LLC
     
By:    /s/  Alper Daglioglu      
 
Name:
Alper Daglioglu
 
Title:
President and Director
                   
COMMODITY ADVISORS FUND L.P.
     
By:
Ceres Managed Futures LLC (General Partner)
       
By:    /s/  Alper Daglioglu      
 
Name:
Alper Daglioglu
 
Title:
President and Director
             
KROM RIVER INVESTMENT MANAGEMENT (CAYMAN) LIMITED
           
By:    /s/  Geoff Ruddick      
 
Name:
Geoff Ruddick
 
Title:
Director
             
KROM RIVER TRADING AG
           
By  /s/  Mike Cartier      
 
Name:
Mike Cartier
 
Title:
COO
       
By  /s/  Itay Simkin      
 
Name:
Itay Simkin
 
Title:
CEO

 
 
 
-3-